Citation Nr: 0803177	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  05-35 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for a left thumb 
disorder.

3.  Entitlement to service connection for a skin disorder.

4.  Entitlement to an effective date earlier than May 17, 
2004, for awards of service connection for moderate lumbar 
degenerative disc disease, residual fracture of the left 
clavicle, degenerative cervical disease, tinnitus, and 
acromioclavicular degenerative joint disease of the left 
shoulder.


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel




INTRODUCTION

The veteran's most recent DD Form 214 notes active service 
from December 1989 until June 1992.  That form also indicates 
17 years, 8 months and 5 days of prior active service, and 
earlier DD Form 214s reflect a tour of duty from April 1972 
until June 1984. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a January 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Additionally, VA has a duty to assist the veteran in the 
development of the claim.  This duty includes assisting the 
veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the Board finds that additional 
development is required in order to satisfy the VCAA 
requirements with respect to assisting the veteran.  
Specifically, it appears that some of the veteran's service 
medical records may be outstanding.  Indeed, while a February 
1972 enlistment examination is associated with the record, 
there are no additional service medical records dated prior 
to 1988.  

Furthermore, while a National Personnel Records Center 
response to June 2004 research requests indicates that the 
veteran's complete service medical records were mailed, it is 
noted that the request was limited to the veteran's final 
tour of duty, from December 1989 to June 1992.  

Therefore, it is unclear whether the "complete" records 
encompassed only the period requested, or contemplated the 
veteran's entire active duty from 1972 onward.  Indeed, there 
is no definitive finding in the file that records prior to 
1989 are unavailable.  

In reviewing the service medical records currently associated 
with the file, a July 1991 report of medical history reveals 
that the veteran broke his thumb in service, in 1982.  In 
light of this fact, it is even more urgent that another 
search for additional service medical records be conducted, 
as they likely would include findings pertinent to the 
instant appeal.  

The Board also finds that the veteran should be afforded a VA 
examination with respect to his right shoulder and left thumb 
claims, for the reasons discussed below.
  
In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

As noted previously, in the present case there is a reference 
to a left thumb fracture during service in 1982.  Moreover, 
an April 1991 service medical record indicates complaints of 
right shoulder tenderness.  Finally, the post-service 
evidence includes a February 2005 letter written by W. H. W., 
D.O. which establishes current treatment referable to the 
right shoulder and left thumb, dating back to 2003.  

For these reasons, the Board finds that the evidence 
indicates that a current right shoulder and left thumb 
disorder "may be associated" with service.  Thus, an 
examination is required.  See 38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4);  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Finally, it is noted that the January 2005 rating decision 
granted service connection for moderate lumbar degenerative 
disc disease, residual fracture of the left clavicle, 
degenerative cervical disease, tinnitus, and 
acromioclavicular degenerative joint disease of the left 
shoulder.  In a letter received later that month, the veteran 
expressed his disagreement with the effective date of the 
awards.  The evidence of record does not reflect that a 
statement of the case (SOC) has been issued pursuant to 38 
C.F.R. § 19.26 in response to the veteran's January 2005 
notice of disagreement.

In the past, the Board has referred such matters back to the 
RO for appropriate action.  However, the Court has indicated 
that the proper action is to REMAND the issue to the RO for 
appropriate action.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999) ("Thus, the next step was for the RO to issue 
an SOC on the denial of the ... claim, and the Board should 
have remanded that issue to the RO, not referred it there, 
for issuance of that SOC.")  

Accordingly, the case is REMANDED for the following action:

1. Contact the National Personnel Records 
Center and request the veteran's complete 
service medical records encompassing all 
tours of active service from April 1972 
until June 1992.  Any negative search 
result should be documented in the claims 
folder.

2.  Schedule the veteran for a VA 
orthopedic examination to determine the 
nature and etiology of any current right 
shoulder and left thumb disorders.  If 
any current right shoulder or left thumb 
disability is diagnosed, then examiner is 
requested to state whether it is at least 
as likely as not that such disorder(s) 
is/are causally related to active 
service.  All opinions are to be 
accompanied by a clear rationale 
consistent with the evidence of record.  

3.  Issue a statement of the case on the 
appeal initiated by the veteran from the 
January 2005 rating decision with respect 
to the issue of entitlement to an 
effective date prior to May 17, 2004, for 
awards of service connection for moderate 
lumbar degenerative disc disease, 
residual fracture of the left clavicle, 
degenerative cervical disease, tinnitus, 
and acromioclavicular degenerative joint 
disease of the left shoulder.  

The veteran should be clearly advised of 
the need to file a substantive appeal if 
the veteran wishes to complete an appeal 
from that determination.  If an appeal is 
perfected, then the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

